Citation Nr: 1242000	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an initial compensable rating for left ear hearing loss from February 12, 2007, to June 17, 2011.

4.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from June 18, 2011.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that granted service connection for left ear hearing loss and assigned it a non compensable rating effective from February 12, 2007, as well as denied service connection for right ear hearing loss, a cervical spine disability, and a left shoulder disability.  In a September 2011 rating decision, the RO thereafter granted service connection for right ear hearing loss and assigned the Veteran's newly service connected bilateral hearing loss a single 20 percent rating effective from June 18, 2011.  Therefore, the issues on appeal are as characterized on the first page of this decision.


FINDINGS OF FACT

1.  The record does not contain credible evidence of an in-service left shoulder injury as well as no indication that a current left shoulder disability is linked to service. 

2.  The Veteran's cervical spine disability is not related to service and arthritis of the cervical spine did not manifest itself to a compensable degree within one year of service.

3.  From February 12, 2007, to June 17, 2011, the audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than I in the non service connected right ear and V in the service connected left ear.

4.  From June 18, 2011, the audiometric test results obtained during an examination by a VA audiologist correspond to a numeric designation of no greater than IV in the right ear and IV in the left ear.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A cervical spine disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  From February 12, 2007, to June 17, 2011, the Veteran has not met the criteria for a compensable rating for left ear hearing loss.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.383(a)(3), 4.85, 4.86, Diagnostic Code 6100 (2012).

4.  From June 18, 2011, the Veteran has not met the criteria for a rating in excess of 20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claims, the Board finds that letters dated in March 2007, May 2007, and May 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

As to the rating claims, the Veteran is challenging the initial evaluations assigned following the grant of service connection for hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the March 2007 and May 2007 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the November 2007 rating decision), VA's duty to notify in this case has been satisfied.

As to all the issues on appeal, the Board finds that even if the RO failed to provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that as to all the issues on appeal VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Birmingham VA Medical Center.  
In an April 2007 statement in support of claim the Veteran reported that he sought treatment at the Birmingham VA Medical Center shortly after his 1977 separation from active duty and a specific request for these records has not been made by the RO.  Nonetheless, the Board finds that a remand for such a request is not required because at his December 2008 personal hearing the Veteran testified that, while he tried to obtain treatment at this facility on one occasion in 1978, the wait for service was too long, he left without receiving any treatment, he did not thereafter receive treatment through VA until 2005, and these post-2005 VA treatment records have been obtained and associated with the claims file.  

Similarly, while the Veteran testified that he received treatment from a private chiropractor for his cervical spine disability in the earlier 1980's and these records are not found in the claims file, the Board finds that a remand to request these records is not required because at his December 2008 personal hearing the Veteran testifies that he already attempted to obtain them and they were not available because they had been destroyed after seven years.

As to the service connection claims, the Veteran was not provided VA examinations.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders as well as documentation of a left shoulder injury, the post-service record is negative for the claimed disorders for many years after his separation from military service, if ever, the Board finds the lay statements from the Veteran and others regarding a nexus between the alleged current disabilities and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant and others regarding an-inservice injury as well as continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claims, the Veteran was provided VA examinations in July 2007, January 2009, and June 2011.  Moreover, the Board finds that the examinations are adequate for rating purposes because after comprehensive examinations of the claimant as well as after taking a detailed history from the claimant and/or after a review of the record on appeal and/or after a review of his electronic medical records the examiners provided opinions as to the severity of his hearing loss that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2007 examiner specifically opined on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran contends that he has current left shoulder and cervical spine disabilities because he was struck by a car while serving in Puerto Rico in 1975 or 1976.  It is also claimed that he had had problems with his cervical spine and left shoulder ever since this incident.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Left Shoulder Disability

As to the left shoulder disability, the Board will first look to see if the record contains competent and credible evidence of an in-service incurrence of an injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; McClain, supra.

As noted above, the Veteran contends that he has a current left shoulder disability because he was struck by a car while serving in Puerto Rico in 1975 or 1976.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as seeing being hit by a car while on active duty and have left should problems pain and limitation of motion since that time, even when not documented in his medical records, because this observation comes to him through his own senses.  See Davidson, supra.  The Board also acknowledges that the Veteran's friend and representative are competent to give evidence about what they can see such as the claimant reporting that he was hit by a car while on active duty and appearing to be in pain when he moves his left shoulder.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his friend's, and his representative's assertions that the claimant was stuck by a car and injured his left shoulder while on active duty are not credible.  

As to the Veteran's friend and representative's claims regarding the Veteran injuring his left shoulder when he was struck by a car while on active duty, the Board does not find them competent evidence because they were not present when the alleged incident took place.  See Davidson, supra.  

As to the Veteran's claims, the Board does not find them competent evidence because they are contrary to what is found in the in-service and post-service records.  Specifically, the service treatment records, including the July 1977 separation examination, are negative for documentation of the Veteran being struck by a car and thereafter having problems with his left shoulder.  In fact, at the July 1977 separation examination, the Veteran did not report a history of a left shoulder injury due to being struck by a car and examination of the upper extremities was normal.  Likewise, the post-service medical record is negative for residuals of the alleged in-service left shoulder injury.

In these circumstances, the Board gives more credence and weight to the July 1977 separation examination at which time the Veteran did not report a history of being hit by a cart, at which he did not complain of a left shoulder disability since being hit by a car, and at which time it was specifically opined by the examiner that his upper extremities were normal as well as the post-service medical records which are negative for complaints, diagnoses, or treatment for a left shoulder disability due to the alleged in-service incident than any claims by the Veteran to the contrary.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Therefore, the Board finds that the record does not contain credible evidence of an in-service left shoulder injury.  See McClain, supra.

In the absence of credible evidence of an in-service left shoulder injury, the Board also finds that there can be no link, either due to continuity of symptomatology or a medical nexus, between any alleged post-service left shoulder disability and military service.  See 38 C.F.R. § 3.303(a), (b), (d), Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, entitlement to service connection for a left shoulder disability must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

b.  Cervical Spine Disability

As to a current disability, a review of the post-service record documents the Veteran's complaints and/or treatment for cervical spine pain in 2006 thereafter diagnosed as stenosis and a lesion.  See, for example, VA treatment records dated from March 2006 to September 2008; cervical spine magnetic resonance imaging evaluation (MRI) dated in June 2006 and December 2006; and bone scan dated in August 2006. 

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of a cervical spine disability (i.e., pain and limitation of motion) while on active duty since being struck by a car, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's service treatment records, including the July 1977 separation examination, is negative for symptoms off or a diagnosis of a cervical spine injury, a car accident, or a cervical spine disability.  In fact, when examined in July 1977 not only did the Veteran not report a history of cervical spine problems but examination revealed a normal spine.  

While the Veteran as a lay person is competent to report on his symptoms of a cervical spine disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a chronic cervical spine disability because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the July 1977 separation examination, which is negative for a history of a cervical spine disability, than the appellant's claims that he had problems with a cervical spine disability while on active duty and since that time.  See Forshey, supra.  

Accordingly, the Board finds that entitlement to service connection for a cervical spine disability must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the cervical spine in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for a cervical spine disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1977 and first complaints and treatment for a cervical spine disability in 2006 to be compelling evidence against finding continuity.  Put another way, the almost four decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's friend and representative are competent to give evidence about what they can see such as the claimant appearing to be in pain.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his friend's, and his representative's assertions that the claimant has had his current cervical spine disability since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  The Board also finds that the normal July 1977 separation examination weighs heavily against the claims of continuity.

In these circumstances, the Board gives more credence and weight to the negative service examination and the negative VA treatment records, which do not show complaints, diagnoses, or treatment for the claimed disorder for 39 years following his separation from active duty, than any claims by the Veteran, his friend, and his representative to the contrary.  Therefore, entitlement to service connection for a cervical spine disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's cervical spine disability and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's, his friend's, and his representative's assertions that the claimant's cervical spine disability was caused by his military service, the Board finds that diagnosing a cervical spine disability requires special medical training that neither the Veteran, his friend, or his representative have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for a cervical spine disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a cervical spine disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The Veteran asserts that his hearing loss meets the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The November 2007 rating decision granted service connection for left ear hearing loss and assigned it a non compensable rating effective from February 12, 2007, under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The September 2011 rating decision thereafter granted service connection for right ear hearing loss and assigned the Veteran's newly service connected bilateral hearing loss a single 20 percent rating effective from June 18, 2011, also under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim for service connection in March 2007, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss in the other ear is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

From February 12, 2007, to June 17, 2011

As to the time period from February 12, 2007, to June 17, 2011, audiometric testing conducted at the July 2007 VA examination showed puretone thresholds of 10, 40, 65, and 65 decibels in the right ear and puretone thresholds of 20, 60, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 45 decibels in the right ear and 51.25 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 72 percent in the left ear.

Subsequently, audiometric testing conducted at VA, dated in February 2008, as reported in a graph showed puretone thresholds of 15, 45, 65, and 65 decibels in the right ear and puretone thresholds of 20, 65, 65, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 47.5 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 80 percent in the left ear.

Audiometric testing thereafter conducted at the January 2009 VA examination showed puretone thresholds of 15, 65, 65, and 70 decibels in the right ear and puretone thresholds of 25, 70, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 53.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear.

Applying these test results to 38 C.F.R. § 4.85, Table VI, shows that the Veteran, in his service connected left ear, had a numeric designation of V in July 2007 and a numeric designation of IV in February 2008 and January 2009.  These tests results do not show that the Veteran met the criteria for a compensable rating for the hearing loss in his service connected left ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  A numeric designation of at least X would need to be shown.  Therefore, the nonservice-connected right ear must be assigned a numeric designation of I when evaluating if the Veteran met the criteria for a compensable rating for his service connected left ear hearing loss.  Id.

Applying these test results to 38 C.F.R. § 4.85, Table VII, with the Veteran having at his worst a numeric designation of V for the service connected left ear and a numeric designation of I for the non service connected right ear, these test scores result in the appellant's left ear hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable rating is not warranted under Table VII.  Id.  This is true from February 12, 2007, to June 17, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.  

As to 38 C.F.R. § 4.86(b), when examined in January 2009 the Veteran in his service connected left ear had a threshold of 30 decibels or less at 1,000 Hz (i.e., it was 25 decibels at 1,000 Hz) and 70 decibels or more at 2,000 Hz (i.e., it was 70 decibels).  Consequently, 38 C.F.R. § 4.86(b) is for application.  

With the application of 38 C.F.R. § 4.86(b), the Veteran had a numeric designation of IV for his service connected left ear under Table VIA and continued to have a numeric designation of I for the non service connected right ear.  These test scores result in the appellant's left ear hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  Therefore, even with the application of 38 C.F.R. § 4.86(b) he did not meet the criteria for a compensable rating for his service-connected left ear hearing loss.  This is true from February 12, 2007, to June 17, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.  

Next, the Board notes that as is apparent from the results set out above the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) was not for application.  Likewise, no examiner indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable rating was not warranted for the service connected left ear hearing loss under these rating criteria.  This is true from February 12, 2007, to June 17, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra. 

From June 18, 2011

As to the time period from June 18, 2011, audiometric testing conducted at the June 18, 2011, VA examination showed puretone thresholds of 10, 70, 65, and 70 decibels in the right ear and puretone thresholds of 25, 70, 70, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 53.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability was 80 percent in the right ear and 82 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of IV and the left ear hearing loss is assigned a numeric designation of IV.  These test scores results do not show that the Veteran met the criteria for a rating in excess of 20 percent for his bilateral hearing loss under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. This is true from June 18, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(b), when examined in June 18, 2011, the Veteran had a thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 10 decibels in the right ear and 25 decibels in the left ear at 1,000 Hz) and 70 decibels or more at 2,000 Hz (i.e., it was 70 decibels in the right and left ear).  Consequently, 38 C.F.R. § 4.86(b) is for application.  

With the application of 38 C.F.R. § 4.86(b), the Veteran has a numeric designation of III for the right ear under Table VIA and a numeric designation of IV for the left ear under Table VIA.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  Therefore, even with the application of 38 C.F.R. § 4.86(b) he did not meet the criteria for a rating in excess of 20 percent for his service-connected bilateral hearing loss.  This is true from June 18, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra. 

Next, the Board notes that as is apparent from the results set out above the Veteran does not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  Likewise, no examiner indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a higher evaluation is not warranted for the service connected bilateral hearing loss under these rating criteria.  This is true from June 18, 2011, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

Based on the Veteran's and his representative's claims that the appellant's hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his hearing loss, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted,

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and his friend and representative are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal for higher evaluations, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, supra.  Accordingly, the claim for higher evaluations for hearing loss must be denied. 


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an initial compensable rating for left earl hearing loss from February 12, 2007, to June 17, 2011, is denied.

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from June 18, 2011, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


